BEAUCHAMP, Judge.
•Appellant was convicted upon his plea of guilty before the district court of Wood County on a charge of cattle theft, and given two years in the penitentiary.
The record is before us without statement of facts, and the only bill of exception complains of the failure of the court to sustain appellant’s motion to quash the indictment, which was on the ground that the indictment failed to allege that the intention to take the cattle involved was concurrent with the taking. We do no think the language of the indictment is subject to such criticism. No brief has been filed in the case, and the bill of exception does not point out the object of the motion so as to convey to us just what appellant had in mind.
The procedure appears to be regular.
Finding no error in the record, the judgment of the trial court is affirmed.